DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 12/18/2020.  Claims 1-20 are pending in the case.  Claims 1, 9, and 17 are independent claims.

Claim Objections
Claim 14 is objected to because it recites the limitation “the logic.”  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis Examiner assumes this is a reference to “a computerized method” of claim 9.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 8, and 15 of copending Application 17/127,920.
Instant Application
Copending Application 17/127,920
1. A distributed cloud computing system comprising:
a controller configured to (i) deploy and manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, and (ii) manage a plurality of constructs; and
logic, stored on non-transitory, computer-readable medium, that, upon execution by one or more processors, causes performance of operations including:
receiving, from the controller, metadata pertaining to the plurality of constructs,
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed,
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway,
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway, and
causing rendering of the dashboard visualization on a display screen of a network device.
1. A distributed cloud computing system comprising:
a controller configured to deploy a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, and wherein a first subset of a plurality of constructs are associated with the first gateway and deployed in the first cloud computing network, and a second subset of the plurality of constructs are associated with the second gateway and deployed in the second cloud computing network; and
logic, stored on non-transitory, computer-medium, that, upon execution by one or more processors, causes performance of operations including:
receiving, from the controller, metadata pertaining to each of the first gateway and the second gateway;
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
generating a visualization illustrating the plurality of constructs and communication paths therebetween; and




causing rendering of the visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller (i) deploys and manages a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, and (ii) manages the plurality of constructs;
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway;
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway; and
causing rendering of the dashboard visualization on a display screen of a network device.
8. A computerized method of informing a user of a network topology, the computerized method comprising:
receiving, from a controller, metadata pertaining to each of a first gateway and a second gateway,
wherein the controller deploys and manages the first gateway in a first cloud computing network and the second gateway in a second cloud computing network, and
wherein a first subset of a plurality of constructs are associated with the first gateway and deployed in the first cloud computing network, and a second subset of the plurality of constructs are associated with the second gateway and deployed in the second cloud computing network;
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
generating a visualization illustrating the plurality of constructs and communication paths therebetween; and



causing rendering of the visualization on a display screen of a network device.
17. A non-transitory computer-readable medium having stored thereon logic that, when executed by one or more processors, causes operations including:
receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller (i) deploys and manages a first gateway in a first cloud computing network and a second gateway in a second cloud computing 
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway;
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway; and
causing rendering of the dashboard visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to each of a first gateway and a second gateway,
wherein the controller deploys and manages the first gateway in a first cloud computing network and the second 
wherein a first subset of a plurality of constructs are associated with the first gateway and deployed in the first cloud computing network, and a second subset of the plurality of constructs are associated with the second gateway and deployed in the second cloud computing network;
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
generating a visualization illustrating the plurality of constructs and communication paths therebetween; and



causing rendering of the visualization on a display screen of a network device.


Claims 2 and 8 are provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,920 in view of Zhong et al. (US 2017/0093645 A1, hereinafter Zhong) as cited below.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,920 in view of Zhong and Tillotson as cited below.

Claims 4-5 are provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,920 in view of Zhong and Sapuram et al. (US 2014/0282525 A1, hereinafter Sapuram) as cited below.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,920 in view of Zhong, Sapuram, and Shokurova (“9 Filtering Design Best Practices to Improve E-Commerce UX,” 11 March 2020, https://uxplanet.org/9-filtering-design-best-practices-to-improve-e-commerce-ux-edac50560f94) as cited below.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,920 in view of Zhong in view of Sapuram and Nagami et al. (US 2005/0232230 A1, hereinafter Nagami) as cited below.

Claims 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting over claim 8 of copending Application 17/127,920 in view of Zhong as cited below.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting over claim 8 of copending Application 17/127,920 in view of Zhong and Tillotson (US 9942787 B1) as cited below.

Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting over claim 8 of copending Application 17/127,920 in view of Zhong and Sapuram as cited below.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting over claim 8 of copending Application 17/127,920 in view of Zhong, Sapuram, and Shokurova as cited below.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting over claim 8 of copending Application 17/127,920 in view of Zhong in view of Sapuram and Nagami as cited below.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting over claim 15 of copending Application 17/127,920 in view of Zhong and Tillotson as cited below.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting over claim 15 of copending Application 17/127,920 in view of Zhong as cited below.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting over claim 15 of copending Application 17/127,920 in view of Zhong and Sapuram as cited below.

Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 14, and 20 of copending Application 17/127,924.
Instant Application
Copending Application 17/127,924
1. A distributed cloud computing system comprising:
a controller configured to (i) deploy and manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, and (ii) manage a plurality of constructs; and









logic, stored on non-transitory, computer-readable medium, that, upon execution by one or more processors, causes performance of operations including:
receiving, from the controller, metadata pertaining to the plurality of constructs,
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed,
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway,



causing rendering of the dashboard visualization on a display screen of a network device.

a controller configured to (i) deploy and manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network and (ii) manage a plurality of constructs, wherein a first subset of the plurality of constructs are deployed in the first cloud computing network and a second subset of the plurality of constructs are deployed in a second cloud computing network, wherein management of the plurality of constructs includes configuring of one or more routing tables associated with the plurality of constructs; and
logic, stored on non-transitory, computer-readable medium, that, upon execution by one or more processors, causes performance of operations including:
receiving, from the controller, metadata pertaining to the plurality of constructs,
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed,
deriving network traffic metrics from the metadata of the plurality of constructs and the network data associated with the first gateway and the second gateway,





causing rendering of the visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller (i) deploys and manages a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, and (ii) manages the plurality of constructs;










receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and 
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway; and


causing rendering of the dashboard visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller is configured to (i) deploy and manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network and (ii) manage the plurality of constructs, wherein a first subset of the plurality of constructs are deployed in the first cloud computing network and a second subset of the plurality of constructs are deployed in a second cloud computing network, wherein management of the plurality of constructs includes configuring of one or more routing tables associated with the plurality of constructs;
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed; deriving network traffic metrics from the metadata of the plurality of constructs and the network data associated with the first gateway and the second gateway;




generating a visualization illustrating the network traffic metrics, wherein the network traffic metrics pertain to transmission or receipt of network traffic between the plurality of constructs deployed in the first cloud computing network or the second cloud computing network; and
causing rendering of the visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller (i) deploys and manages a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, and (ii) manages the plurality of constructs;










receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing 
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway; and


causing rendering of the dashboard visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller is configured to (i) deploy and manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network and (ii) manage the plurality of constructs, wherein a first subset of the plurality of constructs are deployed in the first cloud computing network and a second subset of the plurality of constructs are deployed in a second cloud computing network, wherein management of the plurality of constructs includes configuring of one or more routing tables associated with the plurality of constructs;
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
deriving network traffic metrics from the metadata of the plurality of constructs and the network data associated with the first gateway and the second gateway;




generating a visualization illustrating the network traffic metrics, wherein the network traffic metrics pertain to transmission or receipt of network traffic between the plurality of constructs deployed in the first cloud computing network or the second cloud computing network; and
causing rendering of the visualization on a display screen of a network device.


Claims 2 and 8 are provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,924 in view of Zhong as cited below.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,924 in view of Zhong and Tillotson as cited below.

Claims 4-5 are provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,924 in view of Zhong and Sapuram as cited below.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,924 in view of Zhong, Sapuram, and Shokurova as cited below.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting over claim 1 of copending Application 17/127,924 in view of Zhong in view of Sapuram and Nagami as cited below.

Claims 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting over claim 14 of copending Application 17/127,924 in view of Zhong as cited below.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting over claim 14 of copending Application 17/127,924 in view of Zhong and Tillotson as cited below.

Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting over claim 14 of copending Application 17/127,924 in view of Zhong and Sapuram as cited below.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting over claim 14 of copending Application 17/127,924 in view of Zhong, Sapuram, and Shokurova as cited below.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting over claim 14 of copending Application 17/127,924 in view of Zhong in view of Sapuram and Nagami as cited below.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting over claim 20 of copending Application 17/127,924 in view of Zhong and Tillotson as cited below.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting over claim 20 of copending Application 17/127,924 in view of Zhong as cited below.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting over claim 20 of copending Application 17/127,924 in view of Zhong and Sapuram as cited below.

Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting over claims 1, 8, and 15 of US 11159383 B1.
Instant Application
US 11159383 B1
1. A distributed cloud computing system comprising:
a controller configured to (i) deploy and manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network, and (ii) manage a plurality of constructs; and

receiving, from the controller, metadata pertaining to the plurality of constructs,
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed,
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway,










generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway, and
causing rendering of the dashboard visualization on a display screen of a network device.

a controller comprising software, the controller configured to manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network; and

receiving, from the controller, metadata pertaining to a plurality of constructs,
receiving network data from each of the first gateway and the second gateway, wherein a combination of the metadata and the network data identifies (i) each of the plurality of constructs, (ii) communication paths between each of the plurality of constructs and (iii) a cloud computing network being at least one of the first cloud computing network and the second cloud computing network in which each of the plurality of constructs is deployed,
generating a topology mapping visualization illustrating the plurality of constructs and communication paths therebetween, wherein a first subset of the plurality of constructs are deployed in the first cloud computing network and a second subset of the plurality of constructs are deployed in the second cloud computing network,
receiving user input corresponding to (i) a selection of one or more constructs of the plurality of constructs and (ii) an identifier for the selection of the one or more constructs,
generating a filtered topology mapping visualization of the selection of the one or more constructs and any connections therebetween and


causing rendering of the filtered topology mapping visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, 
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway;




generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway; and
causing rendering of the dashboard visualization on a display screen of a network device.

receiving, by a controller, metadata pertaining to a plurality of constructs,
receiving network data from a plurality of gateways including at least a first 
generating a topology mapping visualization illustrating the plurality of constructs and communication paths therebetween, wherein a first subset of the plurality of constructs are deployed in a first cloud computing network of the one or more cloud computing networks and a second subset of the plurality of constructs are deployed in a second cloud computing network of the one or more cloud computing networks;
receiving user input corresponding to (i) a selection of one or more constructs of the plurality of constructs and (ii) an identifier for the selection of the one or more constructs;
generating a filtered topology mapping visualization of the selection of the one or more constructs and any connections therebetween; and


causing rendering of the filtered topology mapping visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller (i) deploys and manages a first gateway in a first cloud computing network and a second gateway in a second cloud computing 
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct, and in which cloud computing network each construct is deployed;
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway;





generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway; and
causing rendering of the dashboard visualization on a display screen of a network device.

receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller comprises software;
receiving network data from each of a plurality of gateways including a first 
generating a topology mapping visualization illustrating the plurality of constructs and communication paths therebetween, wherein a first subset of the plurality of constructs are deployed in a first cloud computing network and a second subset of the plurality of constructs are deployed in a second cloud computing network;
receiving user input corresponding to (i) a selection of one or more constructs of the plurality of constructs and (ii) an identifier for the selection of the one or more constructs;
generating a filtered topology mapping visualization of the selection of the one or more constructs and any connections therebetween; and


causing rendering of the filtered topology mapping visualization on a display screen of a network device.


Claims 2 and 8 are rejected on the ground of nonstatutory double patenting over claim 1 of US 11159383 B1 in view of Zhong as cited below.

Claim 3 is rejected on the ground of nonstatutory double patenting over claim 1 of US 11159383 B1 in view of Zhong and Tillotson as cited below.

Claims 4-5 are rejected on the ground of nonstatutory double patenting over claim 1 of US 11159383 B1 in view of Zhong and Sapuram as cited below.

Claim 6 is rejected on the ground of nonstatutory double patenting over claim 1 of US 11159383 B1 in view of Zhong, Sapuram, and Shokurova as cited below.

Claim 7 is rejected on the ground of nonstatutory double patenting over claim 1 of US 11159383 B1 in view of Zhong in view of Sapuram and Nagami as cited below.

Claims 10 and 16 are rejected on the ground of nonstatutory double patenting over claim 8 of US 11159383 B1 in view of Zhong as cited below.

Claim 11 is rejected on the ground of nonstatutory double patenting over claim 8 of US 11159383 B1 in view of Zhong and Tillotson as cited below.

Claims 12-13 are rejected on the ground of nonstatutory double patenting over claim 8 of US 11159383 B1 in view of Zhong and Sapuram as cited below.

Claim 14 is rejected on the ground of nonstatutory double patenting over claim 8 of US 11159383 B1 in view of Zhong, Sapuram, and Shokurova as cited below.

Claim 15 is rejected on the ground of nonstatutory double patenting over claim 8 of US 11159383 B1 in view of Zhong in view of Sapuram and Nagami as cited below.

Claim 18 is rejected on the ground of nonstatutory double patenting over claim 15 of US 11159383 B1 in view of Zhong and Tillotson as cited below.

Claim 19 is rejected on the ground of nonstatutory double patenting over claim 15 of US 11159383 B1 in view of Zhong as cited below.

Claim 20 is rejected on the ground of nonstatutory double patenting over claim 15 of US 11159383 B1 in view of Zhong and Sapuram as cited below.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-10, 16-17, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhong.

As to independent claim 1, Zhong discloses a distributed cloud computing system comprising:
a controller (figure 33 part 3304 “PROCESSOR”) configured to (i) deploy and manage a first gateway in a first cloud computing network and a second gateway in a second cloud computing network (“a cloud computing management application 1810 further includes a topology map generation module 1814 which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources. For example, an interactive topology map generated by a topology map generation module 1814 generally may comprise a collection of nodes and edges, where each node in the map represents one or more resources of the collection, while each edge connecting two nodes represents a relationship between resources corresponding to the two nodes. Furthermore, in contrast to a gateways, firewalls and intrusion-detection systems,” paragraph 0185 last sentence, emphasis added; “For illustrative purposes, two separate cloud computing services are depicted in FIG. 18, however, a cloud computing management application as described herein may collect data from any number of separate cloud computing services,” paragraph 00243 lines 9-13), and (ii) manage a plurality of constructs (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services are connected based on their dependencies.) The service topology may itself be depicted in a GUI and may be interactive to allow navigation among related services,” paragraph 0227 lines 7-14); and
logic, stored on non-transitory, computer-readable medium (figure 33 part 3310 “STORAGE DEVICE”), that, upon execution by one or more processors, causes performance of operations including:
receiving, from the controller, metadata pertaining to the plurality of constructs (“a cloud computing management application 1810 
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services 
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of 
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway (“At block 3104, the cloud computing management application causes display of a graphical user interface including a topology map generated based on the performance data and the relationship data, the topology map including a plurality of nodes representing the plurality of computing resources, and one or more edges representing the relationships among the plurality of computing resources,” paragraph 0317 lines 1-8), and
causing rendering of the dashboard visualization on a display screen of a network device (“At block 3104, the cloud computing management application causes display of a graphical user interface including a topology map generated based on the performance data and the relationship data, the topology map including a plurality of nodes representing the plurality of computing resources, and one or more edges representing the relationships 

As to dependent claim 2, Zhong further discloses a system wherein the characteristics of a first gateway (“information can also originate from various sources in a network, such as routers, switches, email servers, proxy servers, gateways, firewalls and intrusion-detection systems,” paragraph 0185 last sentence, emphasis added) include one or more of a cloud computing network in which the first gateway is deployed, a type of the first gateway, a size of the first gateway, or a geographic region in which the first gateway is deployed (“a cloud computing service may enable users to create and manage resources that are grouped into two or more separate geographic regions (e.g., US East and US West),” paragraph 0263 lines 5-8; see also figure 19 showing a metric specific to a portion of a map).

As to dependent claim 8, Zhong further discloses a system wherein a first subset of a plurality of constructs are associated with the first gateway and deployed in the first cloud computing network, and a second subset of the plurality of constructs are associated with the second gateway and deployed in the second cloud computing network (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services are connected based on their dependencies.) The service topology may itself be depicted in a GUI and may be interactive to allow navigation among related services,” paragraph 0227 lines 7-14; “For 

As to independent claim 9, Zhong discloses a computerized method of informing a user of network metrics, the computerized method comprising:
receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller (i) deploys and manages a first gateway in a first cloud computing network and a second gateway in a second cloud computing network (“a cloud computing management application 1810 further includes a topology map generation module 1814 which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources. For example, an interactive topology map generated by a topology map generation module 1814 generally may comprise a collection of nodes and edges, where each node in the map represents one or more resources of the collection, while each edge connecting two nodes represents a relationship between resources corresponding to the two nodes. Furthermore, in contrast to a static topology map, interactive topology maps as described herein provide the ability for users to interact directly with the displayed resources (e.g., by specifying actions to perform gateways, firewalls and intrusion-detection systems,” paragraph 0185 last sentence, emphasis added; “For illustrative purposes, two separate cloud computing services are depicted in FIG. 18, however, a cloud computing management application as described herein may collect data from any number of separate cloud computing services,” paragraph 00243 lines 9-13), and (ii) manages the plurality of constructs (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services are connected based on their dependencies.) The service topology may itself be depicted in a GUI and may be interactive to allow navigation among related services,” paragraph 0227 lines 7-14);
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services are connected based on their dependencies.) The service 
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway (“Performance data may include, for example, activity log files, configuration data, operating status information, performance metrics, or any other data that is generated by the cloud computing 
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway and deployed constructs associated with each gateway (“At block 3104, the cloud computing management application causes display of a graphical user interface including a topology map generated based on the performance data and the relationship data, the topology map including a plurality of nodes representing the plurality of computing resources, and one or more edges representing the relationships among the plurality of computing resources,” paragraph 0317 lines 1-8); and
causing rendering of the dashboard visualization on a display screen of a network device (“At block 3104, the cloud computing management application causes display of a graphical user interface including a topology map generated based on the performance data and the relationship data, the topology map including a plurality of nodes representing the plurality of computing resources, and one or more edges representing the relationships among the plurality of computing resources,” paragraph 0317 lines 1-8).

As to dependent claim 10, Zhong further discloses a method wherein the characteristics of a first gateway (“information can also originate from various sources in a network, such as routers, switches, email servers, proxy servers, gateways, firewalls 

As to dependent claim 16, Zhong further discloses a method wherein a first subset of a plurality of constructs are associated with the first gateway and deployed in the first cloud computing network, and a second subset of the plurality of constructs are associated with the second gateway and deployed in the second cloud computing network (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services are connected based on their dependencies.) The service topology may itself be depicted in a GUI and may be interactive to allow navigation among related services,” paragraph 0227 lines 7-14; “For illustrative purposes, two separate cloud computing services are depicted in FIG. 18, however, a cloud computing management application as described herein may collect data from any number of separate cloud computing services,” paragraph 00243 lines 9-13).

claim 17, Zhong discloses a non-transitory computer-readable medium (figure 33 part 3310 “STORAGE DEVICE”) having stored thereon logic that, when executed by one or more processors, causes operations including:
receiving, from a controller, metadata pertaining to a plurality of constructs, wherein the controller (i) deploys and manages a first gateway in a first cloud computing network and a second gateway in a second cloud computing network (“a cloud computing management application 1810 further includes a topology map generation module 1814 which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources. For example, an interactive topology map generated by a topology map generation module 1814 generally may comprise a collection of nodes and edges, where each node in the map represents one or more resources of the collection, while each edge connecting two nodes represents a relationship between resources corresponding to the two nodes. Furthermore, in contrast to a static topology map, interactive topology maps as described herein provide the ability for users to interact directly with the displayed resources (e.g., by specifying actions to perform on the resources, selecting map elements to view performance metrics related to the corresponding resources, etc.),” paragraph 0249 lines 1-18; “information can also originate from various sources in a network, such as routers, switches, email servers, proxy servers, gateways, firewalls and 
receiving, from each of the first gateway and the second gateway, network data, wherein a combination of the metadata and the network data identify each of the plurality of constructs, the communication paths between each construct (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services are connected based on their dependencies.) The service topology may itself be depicted in a GUI and may be interactive to allow navigation among related services,” paragraph 0227 lines 7-14), and in which cloud computing network each construct is deployed (“performance data 1806A, 1806B and relationship data 1808A, 1808B generally 
deriving gateway metrics spanning multiple cloud computing networks including at least the first cloud computing network and the second cloud computing network, wherein the gateway metrics are derived from at least the metadata and the network data of each of the first gateway and the second gateway (“Performance data may include, for example, activity log files, configuration data, operating status information, performance metrics, or any other data that is generated by the cloud computing services related to computing services under management,” paragraph 0245 lines 5-9);
generating a dashboard visualization illustrating the gateway metrics, wherein the gateway metrics pertain to characteristics of each gateway 
causing rendering of the dashboard visualization on a display screen of a network device (“At block 3104, the cloud computing management application causes display of a graphical user interface including a topology map generated based on the performance data and the relationship data, the topology map including a plurality of nodes representing the plurality of computing resources, and one or more edges representing the relationships among the plurality of computing resources,” paragraph 0317 lines 1-8).

As to dependent claim 19, Zhong further discloses a medium wherein a first subset of a plurality of constructs are associated with the first gateway and deployed in the first cloud computing network, and a second subset of the plurality of constructs are associated with the second gateway and deployed in the second cloud computing network (“The recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a ‘map’ showing how services are connected based on .

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhong in view of Sapuram.

claim 4, the rejection of claim 1 is incorporated.  Zhong further teaches a system wherein the visualization includes a plurality of display portions (figure 19).
Zhong does not appear to expressly teach a system wherein a first display portion includes region and cloud computing resource provider information for each virtual data center associated with the controller.
Sapuram teaches a system wherein a first display portion includes region and cloud computing resource provider information for each virtual data center associated with the controller (“At a myVDCs page 491 in the myVDCs section 490 (FIG. 14), the user's VDCs are listed,” paragraph 0142 lines 4-5; figure 14 column “Provider” listing “Amazon”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong to comprise the data of Sapuram.  One would have been motivated to make such a combination to provide a top-level summary of the broadest visualization categories.

As to dependent claim 5, the rejection of claim 4 is incorporated.  Zhong further teaches a system wherein a second display portion illustrates one or more icons each representing an asset on an illustration of a geographic region (figure 19).
Zhong does not appear to expressly teach a system wherein an asset may be a virtual data center.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the icons of Zhong to comprise the virtual data center of Sapuram.  One would have been motivated to make such a combination to apply the benefits of Zhong’s visualization to a wider variety of use cases.

As to dependent claim 12, the rejection of claim 9 is incorporated.  Zhong further teaches a method wherein the visualization includes a plurality of display portions (figure 19).
Zhong does not appear to expressly teach a method wherein a first display portion includes region and cloud computing resource provider information for each virtual data center associated with the controller.
Sapuram teaches a method wherein a first display portion includes region and cloud computing resource provider information for each virtual data center associated with the controller (“At a myVDCs page 491 in the myVDCs section 490 (FIG. 14), the user's VDCs are listed,” paragraph 0142 lines 4-5; figure 14 column “Provider” listing “Amazon”).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong to comprise the data of Sapuram.  One would have been motivated to make 

As to dependent claim 13, the rejection of claim 12 is incorporated.  Zhong further teaches a method wherein a second display portion illustrates one or more icons each representing an asset on an illustration of a geographic region (figure 19).
Zhong does not appear to expressly teach a method wherein an asset may be a virtual data center.
Sapuram teaches a method wherein an asset may be a virtual data center (“At a myVDCs page 491 in the myVDCs section 490 (FIG. 14), the user's VDCs are listed,” paragraph 0142 lines 4-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the icons of Zhong to comprise the virtual data center of Sapuram.  One would have been motivated to make such a combination to apply the benefits of Zhong’s visualization to a wider variety of use cases.

As to dependent claim 20, the rejection of claim 17 is incorporated.  Zhong further teaches a medium wherein the visualization includes a plurality of display portions (figure 19).
Zhong does not appear to expressly teach a medium wherein a first display portion includes region and cloud computing resource provider information for each virtual data center associated with the controller.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong to comprise the data of Sapuram.  One would have been motivated to make such a combination to provide a top-level summary of the broadest visualization categories.

Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhong in view of Sapuram and Shokurova.

As to dependent claim 6, the rejection of claim 5 is incorporated.
Zhong/Sapuram does not appear to expressly teach a system wherein the logic, upon execution by the one or more processors, causes performance of further operations including:
receiving user input corresponding to a selection of a cloud computing resource provider,
filtering the gateway metrics illustrated on the dashboard visualization based on the selected cloud computing resource, and
causing rendering of a filtered dashboard visualization on the display screen of the network device.
Shokurova teaches a system wherein the logic, upon execution by the one or more processors, causes performance of further operations including:
receiving user input corresponding to a selection of a provider (e.g. “Square Enix” checkbox under “Featured Brands” sidebar, page 6 figure),
filtering the results illustrated on the dashboard visualization based on the selected provider (“Filters analyze a set of objects and eliminate any that do not match the selected criteria,” page 4 paragraph 3), and
causing rendering of a filtered dashboard visualization on the display screen of the network device (“Filters analyze a set of objects and eliminate any that do not match the selected criteria,” page 4 paragraph 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong/Sapuram to comprise the filtering of Shokurova.  One would have been motivated to make such a combination to help the user quickly find what they are looking for (see “the more choice options there are, the more time it takes for a person to select one,” page 3 last paragraph).

As to dependent claim 14, the rejection of claim 13 is incorporated.

receiving user input corresponding to a selection of a cloud computing resource provider,
filtering the gateway metrics illustrated on the dashboard visualization based on the selected cloud computing resource, and
causing rendering of a filtered dashboard visualization on the display screen of the network device.
Shokurova teaches a method wherein the logic, upon execution by the one or more processors, causes performance of further operations including:
receiving user input corresponding to a selection of a provider (e.g. “Square Enix” checkbox under “Featured Brands” sidebar, page 6 figure),
filtering the results illustrated on the dashboard visualization based on the selected provider (“Filters analyze a set of objects and eliminate any that do not match the selected criteria,” page 4 paragraph 3), and
causing rendering of a filtered dashboard visualization on the display screen of the network device (“Filters analyze a set of objects and eliminate any that do not match the selected criteria,” page 4 paragraph 3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong/Sapuram to comprise the filtering of Shokurova.  One would have been see “the more choice options there are, the more time it takes for a person to select one,” page 3 last paragraph).

Claims 3, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhong in view of Tillotson.

As to dependent claim 3, the rejection of claim 1 is incorporated.
Zhong does not appear to expressly teach a system wherein the gateway metrics include one or more of: a total of gateways deployed, a number of virtual private network (VPN) users, a number of user accounts associated with one or more gateways, a number of transit gateways, a number of gateways deployed by a specific cloud computing resource provider, a number of Border Gateway Protocol (BGP) connections, or a number of transient gateway attachments.
Tillotson teaches a system wherein the gateway metrics include one or more of: a total of gateways deployed, a number of virtual private network (VPN) users (“Gateways built using compute instances may represent one example of intermediary devices at which VPN traffic metrics may be measured or inferred,” column 3 lines 18-20), a number of user accounts associated with one or more gateways, a number of transit gateways, a number of gateways deployed by a specific cloud computing resource provider, a number of Border Gateway Protocol (BGP) connections, or a number of transient gateway attachments.


As to dependent claim 11, the rejection of claim 9 is incorporated.
Zhong does not appear to expressly teach a method wherein the gateway metrics include one or more of: a total of gateways deployed, a number of virtual private network (VPN) users, a number of user accounts, a number of transit gateways, a number of gateways deployed by a specific cloud computing resource provider, a number of Border Gateway Protocol (BGP) connections, or a number of transient gateway attachments.
Tillotson teaches a method wherein the gateway metrics include one or more of: a total of gateways deployed, a number of virtual private network (VPN) users (“Gateways built using compute instances may represent one example of intermediary devices at which VPN traffic metrics may be measured or inferred,” column 3 lines 18-20), a number of user accounts, a number of transit gateways, a number of gateways deployed by a specific cloud computing resource provider, a number of Border Gateway Protocol (BGP) connections, or a number of transient gateway attachments.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong to comprise the metrics of Tillotson.  One would have been motivated to make 

As to dependent claim 18, the rejection of claim 17 is incorporated.  Zhong further teaches a medium wherein the characteristics of a first gateway (“information can also originate from various sources in a network, such as routers, switches, email servers, proxy servers, gateways, firewalls and intrusion-detection systems,” paragraph 0185 last sentence, emphasis added) include one or more of a cloud computing network in which the first gateway is deployed, a type of the first gateway, a size of the first gateway, or a geographic region in which the first gateway is deployed (“a cloud computing service may enable users to create and manage resources that are grouped into two or more separate geographic regions (e.g., US East and US West),” paragraph 0263 lines 5-8; see also figure 19 showing a metric specific to a portion of a map).
Zhong does not appear to expressly teach a medium wherein the gateway metrics include one or more of: a total of gateways deployed, a number of virtual private network (VPN) users, a number of user accounts, a number of transit gateways, a number of gateways deployed by a specific cloud computing resource provider, a number of Border Gateway Protocol (BGP) connections, or a number of transient gateway attachments.
Tillotson teaches a medium wherein the gateway metrics include one or more of: a total of gateways deployed, a number of virtual private network (VPN) users (“Gateways built using compute instances may represent one example of intermediary devices at which VPN traffic metrics may be measured or inferred,” column 3 lines 18-
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong to comprise the metrics of Tillotson.  One would have been motivated to make such a combination to provide additional information to the user that may be helpful for diagnosing issues.

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhong in view of Sapuram and Nagami.

As to dependent claim 7, the rejection of claim 4 is incorporated.  Zhong/Sapuram further teaches a system comprising network traffic metrics of network traffic transmitted between constructs (“Performance data may include, for example, activity log files, configuration data, operating status information, performance metrics, or any other data that is generated by the cloud computing services related to computing services under management,” Zhong paragraph 0245 lines 5-9) deployed in multiple cloud computing networks (“For illustrative purposes, two separate cloud computing services are depicted in FIG. 18, however, a cloud computing management application as described herein may collect data from any number of separate cloud computing services,” Zhong paragraph 00243 lines 9-13) and associated with the first gateway or the second gateway (“information can also originate from various sources in gateways, firewalls and intrusion-detection systems,” Zhong paragraph 0185 last sentence, emphasis added).
Zhong/Sapuram does not appear to expressly teach a system wherein a third display portion includes network traffic metrics of network traffic transmitted between constructs.
Nagami teaches a system wherein a third display portion includes network traffic metrics of network traffic transmitted between constructs (figure 10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong/Sapuram to comprise the display of Nagami.  One would have been motivated to make such a combination to provide additional information to the user that may be helpful for diagnosing issues.

As to dependent claim 15, the rejection of claim 12 is incorporated.  Zhong/Sapuram further teaches a method comprising network traffic metrics of network traffic transmitted between constructs (“Performance data may include, for example, activity log files, configuration data, operating status information, performance metrics, or any other data that is generated by the cloud computing services related to computing services under management,” Zhong paragraph 0245 lines 5-9) deployed in multiple cloud computing networks (“For illustrative purposes, two separate cloud computing services are depicted in FIG. 18, however, a cloud computing management application as described herein may collect data from any number of separate cloud gateways, firewalls and intrusion-detection systems,” Zhong paragraph 0185 last sentence, emphasis added).
Zhong/Sapuram does not appear to expressly teach a method wherein a third display portion includes network traffic metrics of network traffic transmitted between constructs.
Nagami teaches a method wherein a third display portion includes network traffic metrics of network traffic transmitted between constructs (figure 10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visualization of Zhong/Sapuram to comprise the display of Nagami.  One would have been motivated to make such a combination to provide additional information to the user that may be helpful for diagnosing issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2016/0197834 A1 disclosing traffic engineering between diverse cloud providers
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145